IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Darlene M. Lay                    :
                                         :
             v.                          :
                                         :
County of Erie Tax Claim Bureau          :
                                         :
             v.                          :
                                         :
Daniel Bolla, as Executor of the         :
Estate of Lawrence C. Bolla,             :   No. 652 C.D. 2021
                   Appellant             :
                                         :
                                         :
In Re:                                   :
                                         :
Darlene M. Lay                           :
                                         :
             v.                          :
                                         :
County of Erie Tax Claim Bureau          :
                                         :
             v.                          :
                                         :
Daniel Bolla, as Executor of the         :
Estate of Lawrence C. Bolla              :
                                         :
Appeal of: County of Erie Tax            :   No. 653 C.D. 2021
Claim Bureau                             :   Submitted: February 7, 2022


                              AMENDING ORDER

             AND NOW, this 2nd day of March, 2022, the tenth sentence of the first
full paragraph of the eighth page of the slip memorandum opinion in the above-
matter, filed March 2, 2022, is amended to reflect the following correction (deleting
text inadvertently included in a quotation from the trial court’s Opinion of the Court
filed May 12, 2021):


                    This matter hinges, however, on the additional
             requirement contained in Section 601(a)(3) of the RETSL
             that the Bureau personally serve an “owner-occupant” of
             a property subject to an upset sale with notice of that sale.
             The RETSL defines “owner-occupant” as “the owner of a
             property which has improvements constructed thereon and
             for which the annual tax bill is mailed to an owner residing
             at the same address as that of the property.” Section 102
             of the RETSL, 72 P.S. § 5860.102. As the trial court
             observed, the plain text of this definition “contains four
             necessary elements: (1) an owner-occupant must be an
             owner of the property; (2) the property must have
             improvements constructed thereon; (3) the annual tax bill
             for the that property must be mailed to an owner at the
             property; and (4) such owner referenced in prong three
             must reside at the property.” Trial Court Opinion at 29;
             see also Commonwealth v. Giulian, 141 A.3d 1262, 1267
             (Pa. 2016) (“A statute’s plain language generally provides
             the best indication of legislative intent.”).




                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge